DECISION
Plaintiffs appeal Defendant's Notices of Deficiency Assessment for tax years 2005, 2006, and 2007, dated January 27, 2009. In their Complaint, Plaintiffs requested time to provide documentation in support of the deductions claimed on their filed income tax returns.
Plaintiffs provided additional information to Defendant. After having reviewed Plaintiffs' documents, Defendant submitted a written status report to the court on September 25, 2009, setting forth its determinations for tax years 2005, 2006 and 2007.
Plaintiffs did not notify the court if they accepted or rejected Defendant's determinations. On November 10, 2009, a member of the court's staff called Plaintiffs, requesting them to advise the court in writing if they accepted or rejected Defendant's determinations.
On November 18, 2009, the court issued a Journal Entry, stating that, if Plaintiffs failed to submit a written response by November 30, 2009, the court would issue a decision based on Defendant's determinations. Plaintiffs have not responded to the court's request. The case is now ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that, for tax year 2005, Defendant shall revise its Notice of Deficiency Assessment, dated January 27, 2009, to reflect additional mortgage interest allowed in the amount of $835. Interest and penalties shall be adjusted accordingly;
IT IS FURTHER DECIDED that, for tax year 2005, Plaintiffs are not entitled to the claimed deductions for tuition and fees on Form 40, for charitable contributions and miscellaneous itemized deductions on Schedule A, or the claimed political contributions credit on Form 40;
IT IS FURTHER DECIDED that, for tax year 2005, Plaintiffs are not entitled to the two claimed exemptions for disabled children;
IT IS FURTHER DECIDED that, for tax year 2006, Defendant shall revise its Notice of Deficiency Assessment, dated January 27, 2009, to reflect additional mortgage interest allowed in the amount of $2,046. Interest and penalties shall be adjusted accordingly;
IT IS FURTHER DECIDED that, for tax year 2006, Plaintiffs are not entitled to the claimed deductions for tuition and fees on Form 40 or for charitable contributions and miscellaneous itemized deductions on Schedule A;
IT IS FURTHER DECIDED that, for tax year 2006. Plaintiffs are not entitled to the one claimed exemption for a disabled child;
IT IS FURTHER DECIDED that, for tax year 2007, Defendant shall revise its Notice of Deficiency Assessment, dated January 27, 2009, to reflect additional mortgage interest allowed in the amount of $16,671. Interest and penalties shall be adjusted accordingly;
IT IS FURTHER DECIDED that, for tax year 2007, Plaintiffs are not entitled to the claimed deductions for tuition and fees on Form 40 or for charitable contributions and miscellaneous itemized deductions on Schedule A; and *Page 3 
IT IS FURTHER DECIDED that Plaintiffs are not entitled to the one claimed exemption for a disabled child.
Dated this ___ day of December 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onDecember 11, 2009. The Court filed and entered this document on December11, 2009. *Page 1